Citation Nr: 1225180	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating greater than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran had active duty from April 1958 to April 1960. This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

The medical evidence of record shows that, at worst, the Veteran's service-connected hearing loss disability is manifested by Level IV hearing loss in the right ear and Level V hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation for bilateral hearing loss in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in September 2006 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  This case was remanded by the Board in March 2012 for additional development, to include scheduling the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA examinations were provided to the Veteran in connection with his claim in June 2007 and April 2012.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).   38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth in the Schedule.  See 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2011).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids. 

A June 2007 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
55
70
75
LEFT
20
5
70
75
75

The average pure tone thresholds for these frequencies were 52.5 decibels in the right ear and 56.25 decibels in the left ear.  Speech discrimination testing using the Maryland CNC word list was 80 percent in the right ear and 88 percent in the left ear. 

An April 2012 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
 20
65
70
75
LEFT
25
25
70
70
75

The average pure tone threshold was shown as 57.5 decibels in the right ear and 60 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 88 percent in the right ear and 84 percent in the left ear.  The audiological examiner addressed the functional effect of the Veteran's hearing loss by stating that his hearing difficulty had "significant effects" on his occupation, although it had no effects on his usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).

Significantly, the April 2012 VA audiological examination was conducted without a review of the Veteran's claims file.  As such, a subsequent VA medical opinion was obtained later in April 2012.  Following a review of the claims file, to include the April 2012 audiological examination results, the audiologist opined that the Veteran's bilateral hearing loss had little effect, if any, upon his occupation and daily activities.  This was because his functional impairment in bilateral hearing ability and the resulting disability carried very limited barriers to both physical and sedentary gainful employment.  The audiologist opined that the 75-year-old Veteran would be as likely to seek and maintain gainful employment no differently as any other average person of his age category.  As such, with the assistance of hearing aids and assistive listening devices, his hearing impairment had little, if any, effect upon individual employability for physical and/or sedentary employment or daily living ventures.  See Martinak, 21 Vet. App. at 455.  

Applying these results to the Schedule reveals, at worst, numeric designations of Level IV in the right ear and Level II in the left ear in June 2007; and Level III, bilaterally, in April 2012.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to the Schedule does not result in an evaluation exceeding 10 percent for hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The rating criteria also provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  Here, the Veteran's test results demonstrate a pure tone threshold of 70 decibels or more at 2,000 Hertz and a threshold of 30 decibels or less at 1,000 Hertz in the left ear.  As such, the Roman numeral designation from either Table VI or Table Via is used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  Applied here, the Veteran's puretone average thresholds for the left ear were 56.25 decibels in June 2007 and 60 decibels in April 2012.  Those values equate to a numeric designation of IV in Table VIA.  Elevated to the next Roman numeral makes the numeric designation V.  However, even under this findings to the Schedule does not result in an evaluation exceeding 10 percent for hearing loss.  38 C.F.R. § 4.85, Tables VIA,VII, Diagnostic Code 6100.  

Accordingly, based on the current audiometric findings, the currently assigned evaluation is appropriate, and an evaluation in excess of 10 percent for bilateral hearing loss is not warranted.  As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned evaluation reflects the degree of impairment shown since the date of the grant of service connection for bilateral hearing loss, there is no basis for staged ratings with respect to this claim.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that evidence contemporaneous to the initial rating is most probative, but if later evidence indicates an increase in the degree of disability, staged ratings may be assigned for separate periods of time).

The Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for bilateral hearing loss inadequate.  The Veteran's bilateral hearing loss was evaluated under to 38 C.F.R. §§ 4.85, 4.86, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's service-connected bilateral hearing loss is, at worst, manifested by Level IV hearing impairment in the right ear and Level V hearing impairment in the left ear.  See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, Diagnostic Code 6100.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating currently assigned for his bilateral hearing loss.  Ratings in excess of the currently assigned rating are provided for certain manifestations of bilateral hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  With regard to functional impairment, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  The criteria for the currently assigned rating for the Veteran's bilateral hearing loss more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.85, 4.86; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a compensable evaluation for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for bilateral hearing loss is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


